DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112, 6th Paragraph
The claim limitation "clamping device" has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because it uses a non-structural term "device" coupled with functional language "clamping" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, this claim limitation will be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitation: The corresponding structure is described as a body and/or protruding or finger elements. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 28 recites “preferably situated along a line”. It is unclear whether the seam is required to be situated along a line or whether this is merely suggested and therefore the claim is unclear. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17, 18, 23, 27, 28, and 29 are rejected under 35 U.S.C. 102 as being anticipated by US 2018/0111226 to Wang.
claim 15 Wang discloses two components (14, 16) situated above each other in a joining area (Fig. 1), applying a force to the first component in a direction of the second component using a clamp (54) [0054], a laser beam (12) is impacted on the first component (14) on a top surface facing away from the second component (16) (Fig. 1) and the laser beam fuses the components [0023-0024], the first component has a thickness in the joining area of 0.3 mm – 6.0 mm [0021] which equates to 300 micrometers on the lower end, the clamp applies force in a punctiform or linear manner on the first component at at least one point of the second component (Fig. 1), the components are moved relative to the laser beam [0023], and the laser beam moves away from the clamp (4) joint (Figs. 1 and 2).
Regarding claims 17 and 18 Wang further discloses that the laser beam focus diameter is 0.6 mm which equates to 600 micrometers.
Regarding claim 23 Wang further discloses that the keyhole is formed while stationary before movement [0036].
Regarding claim 27 Wang further discloses that 14 overlaps 16 in Fig. 5 in a weld seam. 
Regarding claims 28 and 29 Wang further discloses that multiple spot welds can be formed that are separated (72, [0032]) and can be formed before the keyhole in the same area [0031-0032].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0111226 to Wang in view of US 2011/0168682 to Hagihara.
Regarding claims 24 and 25 Wang does not discuss varying speed or focus diameter. 
However, Hagihara discloses varying scan speed and focus diameter of a laser system [0038] welding two overlapping workpieces (Fig. 2) and increasing the power over time (Figs. 5).	
The advantage of varying scan speed and focus diameter of a laser system welding two overlapping workpieces and increasing the power over time is to avoid unnecessary defects and obtain a maximum/good weld quality. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Wang by varying scan speed and focus diameter of a laser system welding two overlapping workpieces and increasing the power over time as in Hagihara in order to avoid unnecessary defects and obtain a maximum/good weld quality.
Claims 16, 19, 20, 21, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0111226 to Wang in view of US 2018/0229332 to Tsai.
Regarding claims 16, 19, 20, 21, 26, and 30 Wang does not discuss the thickness, width, foil nor wavelength, but does disclose that the first component can be copper or aluminum [0022] and the heat conduction keyhole is formed while stationary before movement [0036], and that deep welding/vaporization occurs [0023-0024].
However, Tsai discloses that the wavelength can be below 1000 nm and in the green or blue range [0090] with overlapping pulses [0090] (Fig. 5) with a foil component having a thickness less than 100 micrometers [0041] and a width that can be between 0.5 – 20 mm [0051].
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0111226 to Wang in view of US 2018/0229332 to Tsai and US 2011/0168682 to Hagihara.
Regarding claim 22 Wang/Tsai does not discuss varying speed or focus diameter. 
However, Hagihara discloses varying scan speed and focus diameter of a laser system [0038] welding two overlapping workpieces (Fig. 2) and increasing the power over time (Figs. 5).	
The advantage of varying scan speed and focus diameter of a laser system welding two overlapping workpieces and increasing the power over time is to avoid unnecessary defects and obtain a maximum/good weld quality. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Wang/Tsai by varying scan speed and focus diameter of a laser system welding two overlapping workpieces and increasing the power over time as in Hagihara in order to avoid unnecessary defects and obtain a maximum/good weld quality.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761